Citation Nr: 1536611	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-37 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular evaluation of epicondylitis of the right elbow, initially rated as noncompensable for the rating period prior to May 13, 2011.

2.  Entitlement to an extraschedular evaluation of epicondylitis of the right elbow, rated as 30 percent disabling since May 13, 2011.

3.  Entitlement to an extraschedular evaluation of epicondylitis of the left elbow, initially rated as noncompensable for the rating period prior to May 13, 2011.

4.  Entitlement to an extraschedular evaluation of epicondylitis of the left elbow, rated as 20 percent disabling since May 13, 2011.

5.  Entitlement to service connection for a disability of the hands and/or fingers (excluding the service-connected residuals of the 4th and 5th metacarpal of the right hand and right wrist tendonitis), including as secondary to service-connected epicondylitis of the right and left elbows.



REPRESENTATION

Appellant represented by:	Louisiana Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from July 1985 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The April 2007 rating decision, which in pertinent part, granted service connection for bilateral epicondylitis, and assigned noncompensable disability ratings, effective May 1, 2006.  

In April 2011, the Board remanded the claims for additional development.  By a rating decision in May 2012, the Veteran's disability ratings for right and left epicondylitis were increased to 30 and 10 percent, respectively, effective May 13, 2011.  In February 2013, the Board increased the Veteran's left epicondylitis to 20 percent, effective from May 13, 2011.  

In February 2013, September 2013, and September 2014, the Board remanded the issue of whether the Veteran has a disability of the hands and/or fingers related to his service-connected epicondylitis of the elbows for additional development and consideration. 

With respect to the increased rating issues on appeal, the Board notes that the matters were decided on a schedular basis in the February 2013 Board decision but were remanded for the AOJ to determine if referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  A January 2014 Supplemental Statement of the Case determined that no referral was warranted.  Nonetheless, in September 2014, the Board found that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 was warranted, and again remanded the claims for increased ratings.  

All additional development has been completed and the case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1. The United States Court of Appeals for the Federal Circuit has held that only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extrascheduler rating.

2. Degenerative joint disease of the hands and fingers was not manifest during service or within one year of separation and is not otherwise etiologically related to the Veteran's active service or to a service-connected disability.  Degenerative joint disease of the hands and fingers is not attributable to service.

3. The Veteran has not been diagnosed with a separate disability of the hands and fingers manifested by numbness, tingling, and pain at any point during the appeal period.




CONCLUSIONS OF LAW

1. The Board has no authority to assign an extrascheduler rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).

2. A disability of the hands and/or fingers was not incurred in or aggravated by service nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters  to the Veteran.  These letters explained the evidence needed to substantiate the claims for increased disability ratings and service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected epicondylitis of the elbows, including history and clinical evaluation.  

The Veteran was also afforded VA examinations responsive to the claim for service connection of a disability of the hands and/or fingers.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extrascheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
 
In a September 2014 remand the Board directed the AOJ to refer the increased evaluation issues currently on appeal to the Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service subsequently determined that an extrascheduler rating was not warranted.  In light of that fact there effectively is no longer any remaining allegation of error of fact or law concerning this appeal.  Simply put, the Board has no authority to grant an award on an extrascheduler basis or compel the Director of the Compensation Service to do so. 
 
To explain further, the United States Court of Appeals for the Federal Circuit addressed this matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Thun the Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extrascheduler rating." Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit found that the RO and the Board play some role in evaluating a claim for an extrascheduler rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extrascheduler consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extrascheduler rating 'to accord justice.'" Id. (emphasis added).
 
Given the Federal Circuit's interpretation of the extrascheduler provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extrascheduler rating.  The Board possesses no such authority be it in the first or any instance.
 
The concurring opinion in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008),  although addressing a different aspect of the extrascheduler process, provided some insight into why the Federal Circuit's holding is the appropriate result.  That concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extrascheduler rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extrascheduler rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule." Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).
 
The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extrascheduler rating will be assigned so as to "accord justice."  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).
 
In sum, with respect to the assignment of an extrascheduler rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extrascheduler rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extrascheduler rating.  Hence, the claim of entitlement to an extrascheduler rating is dismissed.

In concluding that the Board has no jurisdictional authority to assign an extrascheduler rating the contrary holding in Wages v. McDonald, No. 13-2694 (U.S. Vet.App. Jan. 23, 2015) was considered.  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The May 2011 VA examination reflects that the Veteran complained of bilateral elbow pain and persistent paresthesias, with occasional tingling and numbness in the hands and fingers.  The VA examiner noted that the Veteran said his hands and fingers feel like "water was injected" into them in describing a heavy, thick feeling that affects his hands and fingers.  The Veteran claimed that this sensation limited his functioning in that he had to grip the steering wheel differently when driving and he was unable to use a hammer for very long.  

Additionally, the Veteran underwent a VA nerve conduction study and electromyography (NCS/EMG) in June 2011, for the purpose of ruling out any neuropraxia of the ulnar nerve in the left upper extremity.  The clinician noted tenderness in the left elbow.  Muscle strength was 5/5, sensation was intact and there was no hand atrophy.  The impression was normal NCS with left elbow epicondylitis.  

In April 2013, the Veteran was scheduled for two VA examinations.  First, a neurological examination determined the Veteran does not have peripheral neuropathy or entrapment neuropathy of the upper extremities.  EMG studies were normal, and the VA examiner stated that the mild weakness of both hands is due to degenerative joint disease, as confirmed by x-ray findings.  The examiner directed any additional findings to the hand and finger examination.

In the April 2013 hand and finger examination, the VA examiner provided a diagnosis of degenerative joint disease of the hands and fingers, as stated above.  Concerning the determinative issue of causation, the examiner stated it is less likely as not due to or the result of the Veteran's service-connected disability.  The VA  examiner stated that degenerative joint disease of the fingers and hands is most likely due to aging.  

In November 2013, VA requested and obtained a medical opinion as to the issue of aggravation.  The VA examiner reviewed VA medical records and the Veteran's electronic claims file, and found that there was no objective evidence that Veteran's service-connected epicondylitis of the right and left elbows caused or aggravated his degenerative joint disease of the hands.  According to the VA examiner, there is no nexus, on the basis of causation or aggravation, between the Veteran's service-connected epicondylitis of the elbows and his degenerative joint disease of the fingers and hand.  The VA examiner also stated that it is unlikely that the Veteran's degenerative joint disease of the hands and fingers is aggravated by his service-connected epicondylitis of the elbows.

In February 2015, another VA medical opinion was obtained.  The VA examiner  opined that it was less likely than not that the Veteran's service-connected epicondylitis is related to, caused, and/or aggravated his claimed disability of the hands and/or fingers because the clinical findings observed on his neuromuscular, biomechanical and anatomical examinations in 2013 were normal, and there was no such disability.  The VA examiner reviewed the clinical files, electronic claims folder, VA medical records, lay statements, and current medical literature.   The VA examiner stated that he agreed with the prior examination findings; the VA examiner noted that prior VA examinations showed that there was no evidence of peripheral neuropathy, and that EMG testing, range of motion testing, sensory testing, reflexes, and strength testing was normal; there was also no evidence of ankylosis or atrophy.  According to the VA examiner, there was no evidence of functional impairment, and despite the Veteran's subjective complaints of numbness, tingling, and pain of the fingers, arms, and hands, there is no objective disability upon neuromuscular, biomechanical, and anatomical examinations.  The VA examiner concluded that there is no disability caused by the Veteran's service-connected epicondylitis of the right and left elbows.  The VA examiner also opined that it was less likely than not that the service-connected epicondylitis of the right and left elbows aggravated any disability, because there is no objective, clinical evidence to support a disability of the hands and/or fingers manifested by tingling and numbness which could be permanently increased by the service-connected  epicondylitis of the elbows.  

As previously noted, the Veteran is currently service-connected for right wrist tendonitis and residual fractures of the right and 4th and 5th metacarpal, which have been assigned separate disability ratings (and the ratings of these disabilities are not before the Board at this time).

Based on the evidence of record, the Veteran's claim of service connection for a bilateral hand and/or finger disability, including as secondary to service-connected epicondylitis of the left and right elbows, must be denied.

The Board acknowledges that the Veteran has been diagnosed with degenerative joint disease of the hands and fingers.  However, no degenerative joint disease of the hands and fingers was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed degenerative joint disease of the hands and fingers during service or within one year of separation.  38 C.F.R. § 3.303(b).

To the extent that the Veteran has been diagnosed with degenerative joint disease of the hands and fingers, none of the VA examiners, nor his medical providers have associated the degenerative joint disease of his hands and fingers with his service or his service-connected epicondylitis of the right and left hands and fingers.  To the contrary, multiple VA examiners have associated the Veteran's degenerative joint disease of the hands and fingers to his age.  In short, there is no credible evidence of a relationship between his degenerative joint disease of the hands and feet and his service, including as secondary to service-connected epicondylitis of the right and left elbows.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran is competent to report symptoms of pain, numbness, and tingling of the hands and fingers, as well as diagnoses of degenerative joint disease of the hands and fingers; he is also competent to report when his symptoms were first identified.  However, the Veteran has not provided any evidence of treatment or diagnoses of a disability manifested by pain, numbness, and tingling of the hands and fingers; as discussed earlier, these complaints have not been attributed to the nonservice-connected degenerative joint disease of the fingers and hands.  To the contrary, none of the post-service treatment records or VA examinations reflect a diagnosis of a disability manifested by pain, numbness, and tingling, other than the nonservice-connected degenerative joint disease of the hands and fingers, and those disabilities for which he is currently service-connected.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   Nonetheless, the Board points out that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this regard, the Board points out that the none of the Veteran's post-service medical records show competent evidence of peripheral neuropathy, or any other neuromuscular, biomechanical, or anatomical disability manifested by pain, numbness, and tingling of the hands and fingers.  Moreover, the Board observes that the Veteran underwent EMG testing in June 2011, and such testing did not show peripheral neuropathy of any extremities.  Moreover, as previously discussed, there was no loss of function, range of motion, strength, sensation or reflexes, and the VA examiners found that there was no disability manifested by pain, numbness, and tingling of the hands and fingers related to the Veteran's service, including his service-connected epicondylitis of the right and left elbows.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's claimed disability of the bilateral hands and fingers.  The Board reiterates that neither the Veteran's treating providers, nor the VA examiners, found that the Veteran had a disability of the bilateral hands and fingers related to his service, including his service-connected epicondylitis of the right and left elbows.  Because the Veteran does not have a disability of the bilateral hands and fingers, manifested by pain, numbness, and tingling, it is clearly not due to (cause or aggravation) to a service-connected disease or injury  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the VA examination reports and the clinical evidence of record.   The VA examiners, in determining that the Veteran did not have peripheral neuropathy or other disability of the hands and fingers, manifested by pain, numbness, and tingling, related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiners are also consistent with the medical evidence of record, which does not demonstrate that the Veteran has disability of the hands and fingers, manifested by pain, numbness, and tingling; despite repeated testing, clinical evaluations are normal.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The evidence does establish that the Veteran has degenerative joint disease of the hands and fingers; however, the evidence reflects that the degenerative joint disease is related to the Veteran's age.  Nothing suggests a relationship to service or a relationship (causation or aggravation) to a service-connected disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of disability of the hands and/or fingers.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable disability rating for epicondylitis of the right elbow, on an extraschedular basis, for the rating period prior to May 13, 2011, is dismissed.

Entitlement to a disability evaluation in excess of 30 percent for epicondylitis of the right elbow, on an extraschedular basis, for the rating period since May 13, 2011, is dismissed.

Entitlement to a compensable disability rating for epicondylitis of the left elbow, on an extraschedular basis, for the rating period prior to May 13, 2011, is dismissed.

Entitlement to a disability evaluation in excess of 20 percent for epicondylitis of the left elbow, on an extraschedular basis, for the rating period since May 13, 2011, is dismissed.

Service connection for a disability of the hands and/or fingers is denied. 




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


